      Case 1:18-cv-09035-JPO-GWG Document 188-2 Filed 07/17/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ANGEL HERNANDEZ
                                                              CASE NO: 18-CV-09035-JPO
        PLAINTIFF,

 V.
                                                              DECLARATION OF ANGEL
 THE OFFICE OF THE COMMISSIONER                                    HERNANDEZ
 OF BASEBALL AND MAJOR LEAGUE
 BASEBALL, BLUE INC.,

        DEFENDANTS.




        I, ANGEL HERNANDEZ, hereby depose and state:

        1.      My decision during the May 8, 2013 game in Cleveland to leave the ball in play as

opposed to calling it a home run on the field was consistent with MLB' s rules and procedures at

the time of that game. I believed the ball hit the outfield wall, and therefore left the ball in play as

opposed to calling it a home run.

        2.      Per the manager's request, we reviewed that play on replay exactly per MLB' s rules

and procedures at the time. During any replay review at the time, umpires were limited to viewing

the replay on small, non-HD monitors, and were only given few angles of the play that they could

review. During our review of the replay regarding that play during the May 8, 2013 game in

Cleveland, John Tumpane, Doug Eddings and I were given only two replay angles, despite my

repeated requests for additional angles.

        3.      Based on the two replay reviews, as reviewed on the small, low resolution monitor

used for replay by MLB at the time, located in what looked like a mop closet, John, Doug and I

determined that neither of the angles were clear and convincing, and therefore upheld the decision

                                                                                               EXHIBIT
                                                                                                           exhibitsticker.com




                                                    1
                                                                                                    2
     Case 1:18-cv-09035-JPO-GWG Document 188-2 Filed 07/17/20 Page 2 of 4



on the field to leave the ball in play per protocol as opposed to overturning that decision and ruling

that the ball was a home run. The video screen and picture were of very poor quality.

       4.      Making that decision was entirely consistent with MLB' s rules and procedures at

the time, because an on-field decision could not be overturned unless the replay showed by clear

and convincing evidence that the on-field decision was incorrect.

        5.      John, Doug and I did not realize that the ball was actually a home run until we saw

the very clear HD feed in the locker room following the game.

        6.      I was mercilessly criticized by the media, and was in essence accused of blowing

the call intentionally. Instead of coming to my defense to protect my integrity and reputation for

doing exactly what I was supposed to do, the opposite occurred. MLB "threw me under the bus."

I was unable to defend myself for fear of punishment by MLB because of a gag provision in our

Collective Bargaining Agreement with MLB.

        7.      I did not deceptively eavesdrop on the conversation some MLB officials had with

another umpire on my crew regarding a call made during a July 2019 game between the Boston

Red Sox and the Tampa Bay Rays.

        8.      I was asked to be on the telephone conference call per MLB officials to discuss

what occurred in that July 2019 game.

        9.      I did not make an incorrect call during that game. I got my crew together per MLB' s

rules and protocol at the time to discuss the call and to ensure that I was interpreting the rule

correctly. I wanted to be 100% certain.

        10.     The protest by one team was denied by MLB after the game, confirming that I made

the correct decision.




                                                   2
    Case 1:18-cv-09035-JPO-GWG Document 188-2 Filed 07/17/20 Page 3 of 4




       11.      MLB decided weeks after that game took place to launch an investigation into that

game and, specifically, the call in question, even though I did everything right.

       12.      I was given call-in information which was originally incorrect and eventually joined

the call approximately 5 minutes late due to that incorrect information.

        13.     When I joined, I discussed the incident with MLB officials. I was joined on the

call by, among others, Joe West and Dan Bellino, who were in leadership positions with the

umpires' union at the time. Lawyers for MLB were on the phone, asking me questions.

        14.     MLB had another umpire call in to the same number that was used for the telephone

conference call with MLB officials that I had joined. I was never asked to leave the call or to hang

up the phone.

        15.     MLB scheduled this telephone conference call very close to when I had to leave

my hotel room for my assignment in MLB' s replay center that evening. There were times where

I was in another room while the call was ongoing, in order to get dressed and get ready to leave.

Since I was never asked to leave the call or to hang up the phone, however, and based on my fear

that I would be reprimanded if I left the call early and those MLB officials asked me a question, I

did not hang up the phone.

        16.     It was only after the telephone conference call was completed in full that MLB later

informed me of its position that I was not supposed to stay on the phone.

        17.     On that telephone conference call, I was complimented by Joe Torre for bringing

my crew together to verify with them my interpretation of the rule. Joe Torre confirmed that I

made the right call on the field. Thus, I was shocked when I received the letter from Joe Torre

removing me from the interim crew chief position. I was not told in that telephone conference call

that I violated any rule, or that I did not know the rules.



                                                   3
Case 1:18-cv-09035-JPO-GWG Document 188-2 Filed 07/17/20 Page 4 of 4




        18.     I did not "lb.row my heauscl on the field" af\t:r a call being overturned in 2014.

        I declare under JX.,"D8.lty of perjury that the foregoing i~ true and c.orrect. Executt:d this   /t~~-i_
day or July, 2020 in Lox.ahatchtt, Flocidl:l.




                                                    4
